


110 HR 3167 IH: To impose a temporary moratorium on the discharge of

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3167
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Hare (for
			 himself, Mr. Johnson of Georgia,
			 Mr. Crowley, and
			 Mr. LaHood) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To impose a temporary moratorium on the discharge of
		  members of the Armed Forces for personality disorder, except in certain
		  specified cases.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Mental Health Evaluation for
			 Returning Veterans Act .
		2.Discharge of
			 members of the Armed Forces for personality disorder
			(a)Temporary
			 moratorium on dischargesEffective as of the date of the
			 enactment of this Act, the Secretary of a military department may not, except
			 as provided in subsection (b), discharge from the Armed Forces for personality
			 disorder any member of the Armed Forces (including a member of the National
			 Guard or Reserve) who has served on active duty in a combat zone until the
			 later of the dates as follows:
				(1)The date of the
			 completion by the Secretary of Defense of a review of the policies and
			 procedures of the Department of Defense for diagnosing a personality disorder
			 in members of the Armed Forces.
				(2)The date of the
			 issuance by the Secretary of Defense of policies and procedures to ensure the
			 appropriate use of discharge of members of the Armed Forces for personality
			 disorder, which discharges shall be based on standard clinical diagnostic
			 practices, including the practices outlined in the most recent edition of the
			 Diagnostic Statistical Manual for Mental Disorders.
				(3)The date of the
			 establishment by the Secretary of Defense of an independent review board for
			 discharges of members of the Armed Forces for personality discharge, including
			 for members so discharged on or after September 12, 2001, and before the date
			 of the enactment of this Act.
				(4)The date on which
			 the Secretary of Defense submits a report to Congress on the progress in
			 implementing the requirements of paragraphs (1) through (3).
				(5)The date that is
			 45 days after the date of the submission of the report referred to in paragraph
			 (4), which period shall permit Congress to consider the report.
				(b)ExceptionThe
			 limitation in subsection (a) shall not apply with respect to any member of the
			 Armed Forces who provided false or misleading information, or omitted providing
			 information about past criminal behavior, that is material to a discharge for
			 personality disorder during recruitment for or enlistment in the Armed
			 Forces.
			
